Thompson, J.,
delivered the opinion of the court.
A motion has been made to affirm the judgment in this cause, on the ground of the failure of the appellant to file the transcript in this court within the time required by law. Since the filing of this motion, the transcript has been delivered here, from which it appears that the action is brought by Webster county, for the purpose of recovering judgment, on a bond for certain moneys loaned to J. H. Cunningham, deceased, the intestate of one of the defendants, which moneys are alleged to have belonged to the school fund of the said county, and to foreclose a mortgage securing said bond. Under the constitutional provisions establishing the jurisdiction of this court, it has no appellate jurisdiction “ in cases where a county * * * is a party.” It is, therefore, our duty, under the governing statute (Laws of 1885, p. 121, sect. 1), to transfer this cause to the supreme court. It is so ordered.
All the judges concur.